On November 2,1992, the Defendant was sentenced to twenty (20) years with five (5) years suspended for Burglary. This sentence is to he served concurrently with the offenses of Interstate Transportation of a Motor Vehicle and Attempted Escape. For purposes of parole eligibility, the Defendant is hereby declared to be a dangerous offender. Credit is given for 298 days time served, plus conditions as listed in the November 2, 1992 Judgment.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant waived his presence to appear and was represented by Robert Alsobrook, Attorney at Law from Bozeman. The state was not represented.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Robert Alsobrook, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Corut.